 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID BRANDON RAMSEY,                             No. 2:19-cv-0842-EFB P
12                        Plaintiff,
13            v.                                        ORDER
14    A. DICKERSON, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He alleges a claim that arose in Kern County at North Kern State Prison. See

19   ECF No. 1. Kern County is in the Fresno Division of the United States District Court for the

20   Eastern District of California, and this action should have been commenced there. E.D. Cal.

21   Local Rule 120(d). Where a civil action has not been commenced in the proper division of a

22   court, the court may, on its own motion, transfer the action to the proper division. E.D. Cal.

23   Local Rule 120(f).

24           Accordingly, it is hereby ordered that:

25           1. This action is transferred to the Fresno Division.

26           2. The Clerk of Court shall assign a new case number.

27   /////

28   /////
                                                        1
 1        3. All future filings shall bear the new case number and shall be filed at:
 2                       United States District Court
                         Eastern District of California
 3
                         2500 Tulare Street
 4                       Fresno, CA 93721

 5   DATED: May 15, 2019.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
